Name: 2006/371/EC: Decision taken by common accord of the Governments of the Member States having the euro as their currency at the level of Heads of State or Government of 19 May 2006 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-10-25; 2006-05-24

 24.5.2006 EN Official Journal of the European Union L 136/41 DECISION TAKEN BY COMMON ACCORD OF THE GOVERNMENTS OF THE MEMBER STATES HAVING THE EURO AS THEIR CURRENCY AT THE LEVEL OF HEADS OF STATE OR GOVERNMENT of 19 May 2006 appointing a member of the Executive Board of the European Central Bank (2006/371/EC) THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY HAVING THE EURO AS THEIR CURRENCY, Having regard to the Treaty establishing the European Community, and in particular Articles 112(2)(b) and 122(4) thereof, and to Articles 11.2 and 43.3 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, Having regard to the recommendation of the Council (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), HAVE DECIDED AS FOLLOWS: Article 1 Mr JÃ ¼rgen STARK is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of eight years as from 1 June 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 19 May 2006. The President U. PLASSNIK (1) OJ L 47, 17.2.2006, p. 58. (2) Opinion delivered on 17 May 2006 (not yet published in the Official Journal). (3) OJ C 58, 10.3.2006, p. 12.